Citation Nr: 0730565	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for residuals associated with a fracture 
of the right knee, to include traumatic arthritis and an 
anterior cruciate ligament (ACL) tear.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  

In April 2004, the veteran presented personal testimony 
before a Hearing Officer at the RO.  A transcript of that 
hearing is of record in the claims folder.  

The Board remanded the instant case for further development 
in June 2006.  This case is now ready for appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence which shows that 
the veteran has an additional disability of the right knee 
due to VA treatment or lack thereof.  

2.  The veteran is a high school graduate with three years of 
college and specialized training as a tool machinist.  

3.  The veteran's service-connected disabilities are right 
median nerve palsy with probable neuroma, rated 50 percent 
disabling, callus of the left foot, rated 10 percent 
disabling, callus of the right foot, rated 10 percent 
disabling, and tender scar, right wrist, associated with the 
right median nerve palsy with probable neuroma, rated as 10 
percent disabling.  The combined rating is 70 percent.  

4.  The veteran's service-connected disabilities alone are 
not of such severity as to preclude substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals associated with a fracture of 
the right knee, to include traumatic arthritis and an ACL 
tear, as a result of lack of VA treatment have not been met. 
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2007).

2.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in letters of March 2002, February 2005, 
July 2006, and January 2007, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims for compensation for benefits 
pursuant to 38 U.S.C.A. § 1151 and TDIU.  The letters 
specified what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to his claims.  The Board 
notes that the veteran did not initially receive notice as to 
the disability rating and the effective date elements, as 
required by Dingess.  Subsequent to the Board's remand of 
June 2006, the veteran later received notice as to the 
disability rating and the effective date elements.  The 
deficient timing of the correct VCAA notice is presumed 
prejudicial.  The Board finds that such presumption of 
prejudice is rebutted because this error did not affect the 
essential fairness of the adjudication.  Following the 
notice, the veteran was given an opportunity to submit 
additional evidence and the veteran's claims were 
readjudicated in May 2007.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claims.  The record 
includes VA treatment records and VA compensation and 
treatment examination reports with opinions, dated 
November 2004 and February 2007.  There are no known 
additional records to obtain.  A hearing was offered, the 
veteran agreed, and it was held before a hearing officer at 
the RO in April 2004.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim.


II.  Compensation pursuant to 38 U.S.C.A. § 1151

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).
 
A VA final rule provided regulations, in essence, codifying 
the requirements for benefits under 38 U.S.C.A. § 1151(a).  
This change became effective September 2, 2004.  69 Fed. Reg. 
46426 (Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997).  A review of the record reveals that the veteran 
submitted his claim for compensation in September 2002.  

Regulations now provide that benefits under 38 U.S.C.A. 
§ 1151(a), for claims received by VA on or after 
October 1, 1997, for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training, and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  
It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable heath 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
foreseeable in each claim is to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  Id.  

The veteran and his representative claim, in this case, that 
the veteran has residuals associated with a fracture of the 
right knee, to include traumatic arthritis and an ACL tear, 
due to VA's failure to timely diagnose and treat his right 
knee.  They maintain that the veteran reinjured his right 
knee, and when seen by VA, they scheduled an appointment two 
months later.  It is contended by the veteran that he has 
additional disability to the right knee because treatment, to 
include surgery, was not immediately performed.  

Based upon the evidence of record, the Board finds 
entitlement to compensation for an additional disability for 
the aforementioned residuals associated with a fracture of 
the right knee, to include traumatic arthritis and an ACL 
tear, as a result of lack of VA treatment, is not warranted.  

VA outpatient treatment records show that the veteran was 
seen on December 13, 2001, with a history of right ACL 
injury, two repairs, the most recent on October 23, 2001.  He 
complained of slipping and hyperextending his right knee on 
December 10, 2001.  He complained of right knee swelling, 
warmth, and pain with flexion.  He was able to ambulate with 
knee immobilized in place.  He was seen in the acute care 
clinic (ACC) for further evaluation.  Physical examination of 
the right lower extremity revealed a large effusion of the 
right patellar area without point tenderness.  Warm to 
palpation, passive extension to 160 degrees, and passive 
flexion to 80 degrees was also noted.  The examiner expressed 
concern for repeat ACL injury.  The examiner prescribed the 
use of a knee immobilizer and crutches for weight bearing 
assistance, nonsteroidal anti-inflammatory drugs (NSAIDs) for 
inflammation, scheduled a knee MRI to evaluate ligamentous 
injury, and set up an orthopedic consultation for evaluation 
and possible surgical repair.  The attending physician on 
staff agreed with the resident and this was reflected in a 
written addendum to the resident's findings.  

Dayspring Medical Center records were obtained and associated 
with the claims folder.  On December 27, 2001, the veteran 
was seen at Dayspring Medical Center for prescription renewal 
for management of chronic pain due to post traumatic injury 
of the right lower extremity involving an ACL tear repair.  
This was subsequent to an automobile accident that resulted 
in an ACL tear and a fractured patellar.  The records show 
that he presented with improved ambulation since his ACL 
repair completion.  It was noted that the veteran required a 
cane for stability and a crutch for support and stability to 
reduce weight bearing on his right knee.  

In February 2002, the veteran was seen by VA for his 
orthopedic consultation.  The examiner indicated that the 
veteran brought in outside films dated the day of the injury 
which showed a comminuted fracture of the patella that day.  
It was noted that he was seen at Occupational Safety and 
Health Administration (OSHA) and was told that he had 
fractured his kneecap.  He did not follow up with an 
orthopedist as instructed.  Physical examination revealed 
that his right knee lacked 5 degrees of extension, there was 
a well-healed incision, and superior riding patella.  Motor 
strength was intact.  The assessment was that the veteran had 
a patella fracture that was approximately eight weeks old.  
He had outside films that showed the date of injury.  He 
refused treatment.  He indicated that he was moving to 
Florida in 90 days and stated that he would seek treatment 
there.  The orthopedic team stressed the importance of 
possible early surgical intervention, but the veteran was not 
willing to consider this.  The veteran was told that he may 
do more damage to his knee and that he may limit the possible 
treatment by delaying treatment.  Despite warnings, he did 
not want to be treated at the Durham VA.  He was informed 
that because he was not seeking treatment, his knee may have 
a poor long term outcome, with pain, and post-traumatic 
arthritis.  He was also informed that a total knee 
arthroplasty (TKA) may be a difficult procedure due to the 
untreated patella fracture.  Despite warnings, the veteran 
did not want to be treated at the Durham VA.  

The veteran testified at a RO hearing before a hearing 
officer in April 2004.  The veteran testified that he 
reinjured his right knee when he fell at the entrance of the 
business he worked for.  He related that he retore his ACL 
when he fell, and he then went to the ACC at the Durham VAMC.  
He stated that a MRI was scheduled, which was later 
cancelled, and an appointment was made to see an orthopedist 
in February 2002.  He testified that he was to move to 
Florida in the middle of the summer, and that was why he 
refused surgery in February.  He also testified that he 
should have gotten the surgery in December, when he went to 
VA, and that he would have accepted surgery at that time 
because of the severity of the pain at that time.  He also 
testified that because he did not receive surgery in December 
2000, his knee worsened.  The veteran also indicated that he 
did not see anyone regarding his right knee from December 
2001 to February 2002.  

Pursuant to the Board's June 2006 remand, the veteran 
underwent a VA examination in February 2007.  The diagnoses 
were internal derangement of the right knee, status post ACL 
repair, times two, with nonunited comminuted right patellar 
fracture, with residuals of degenerative joint disease (DJD).  
The examiner stated that in his opinion, the veteran's right 
knee should have been x-rayed at the time of the visit to the 
emergency room in December 2001.  He stated that if the 
veteran had been x-rayed, it was more likely than not that 
the veteran would have been discovered to have the right 
patellar fracture, which would have initiated treatment at 
that time.  He also opined that the veteran had previous 
damage to the right knee, which was very well documented.  He 
had arthritis in the knee, antedating the second ACL repair 
in 2001.  The veteran was offered therapy in the form of 
surgery and other treatments in February 2002, and he 
refused.  There was no doubt that he had continued problems 
up to the time of the examination.  The examiner indicated 
that whether the veteran's presenting problems were the 
result of delay in making the diagnosis of the fragmented 
right patella, or were the result of the veteran's refusal to 
accept treatment in February 2002, could not be stated, in 
his opinion, without resorting to unfounded speculation.  

At the outset, it is important to note that in order to 
warrant compensation under the provisions of 38 U.S.C.A. 
§ 1151, there must be a showing of additional disability as a 
result of medical treatment.  In this case, there is no 
competent medical evidence that shows that the veteran has 
additional disability due to or the lack of medical 
treatment.  The only medical evidence to address this issue 
is the VA medical opinion provided by the examiner who 
performed the veteran's February 2007 VA examination.  It was 
his opinion that one would have to resort to unfounded 
speculation to conclude that the veteran has additional 
disability of the right knee that was due to delay in making 
the diagnosis of the fractured patella. 

The only evidence indicating that VA's failure to timely 
diagnose and treat the veteran's right knee condition caused 
additional disability to his right knee, is the veteran's own 
statements of such.  These statements are not probative, 
since as a layperson he is not competent to provide medical 
opinions that otherwise require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, the veteran's statements in and of themselves, are 
of doubtful credibility.  The veteran testified at his RO 
hearing that he did not see any medical personnel for his 
condition from December 2001 to February 2002.  Medical 
evidence of record shows that the veteran was seen in 
December 2001 at the Dayspring Medical Center for pain 
management and prescription.  Those records show that the 
veteran's right knee ambulation was improving since his ACL 
tear repair, and that he used a cane and crutch for support.  
Further, VA records showed that the veteran's x-rays that he 
brought to VA and which were taken by OSHA on the day of the 
accident, showed that he had a fractured patella, and the VA 
records indicated that he should be seen by an orthopedist, 
but he did not follow-up as instructed at that time.  At no 
time does the medical evidence reflect that the veteran 
informed VA medical personnel in December 2001, that he had a 
fractured patella, evidenced by x-ray films taken the day of 
the injury.  Specifically, the veteran testified that he had 
not seen other medical personnel until his February 2002 VA 
orthopedic consultation and that this delay, was the cause of 
additional disability.  In fact, he knew of the patellar 
fracture through x-ray films taken by OSHA, and was 
instructed to see orthopedic help at that time.  The veteran 
failed to show those films initially to VA, and failed to 
make known that he had a fractured patella.  Therefore, his 
RO testimony, VA medical evidence, and medical evidence from 
Dayspring Medical Center, show that the veteran's testimony 
was of doubtful credibility and also shows that he was aware 
of his condition as early as December 10, 2001, the day of 
the injury.  

Based on the foregoing, the Board finds that entitlement to 
compensation for residuals, associated with a fracture of the 
right knee, to include traumatic arthritis and an ACL tear, 
based on the provisions of 38 U.S.C.A. § 1151, is not 
warranted.  


II.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service connected disabilities include right 
median nerve palsy with probable neuroma, rated 50 percent 
disabling, callus of the left foot, rated 10 percent 
disabling, callus of the right foot, rated 10 percent 
disabling, and tender scar, right wrist, associated with the 
right median nerve palsy with probable neuroma, rated as 10 
percent disabling.  The combined rating is 70 percent.  He 
does meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a).  Thus, it now must be 
determined if the veteran's service-connected disabilities 
alone prevent him from being able to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since 2002.  He is a high school graduate and 
indicates that he has three years of college.  In a March 
2004 notice of decision, the veteran received a favorable 
decision in his Social Security disability claim.  The 
veteran's disabilities for social security disability 
purposes include residuals of bilateral knee fractures, right 
upper extremity median nerve damage, and pain syndrome of the 
left ankle.  The veteran is not service-connected for 
bilateral knee fractures or pain syndrome of the left ankle.  

The veteran testified at a RO hearing in April 2004.  The 
veteran testified that he stopped work on his own and it was 
not his doctor or his employer that stopped him.  He 
testified that he would be walking and would pick up a piece 
of metal, and fall.  He stated that he did not have full 
strength in his right hand.  He stated that the calluses of 
his feet hurt, and that he needed to use his left hand as he 
was unable to lift well with his right hand.   

The veteran indicates on an April 2004 Application for 
Compensation for Unemployability, that he had specialized 
training as a tool and die machinist.  The evidence of record 
shows on his November 2004 VA examination report, that he has 
had callus formation, one of his service-connected 
disabilities, since 1975.  He had no swelling or stiffness of 
the feet.  He did have flare-ups of foot pain with prolonged 
walking or prolonged standing of more than five to ten 
minutes.  The calluses exhibited mild tenderness to pressure.  
There was no evidence of skin breakdown.  There was also no 
evidence of peripheral vascular disease of either foot.  

Also, in November 2004, the veteran's service-connected right 
wrist median nerve damage and scar were evaluated by two 
other examiners.  The veteran switched to using his left 
hand.  It was noted that he has had right wrist laceration 
for 28 years with preserved dexterity, strength, bulk, and 
sensation.  The examiner stated that the veteran's calluses 
did not interfere with his activities, and that the right 
hand laceration did not interfere with his grip, sensation, 
or reflexes on the right side.  Another examiner did indicate 
that the veteran's job he had for 30 years, working in tool 
and die, required handiwork.  Although he learned to use his 
left hand after sustaining a right wrist injury, he stated 
that he was not able to use his left hand as well.  The 
examiner's opinion was that the veteran's right wrist and 
feet calluses condition had great impact on his ability to 
work as a tool and die worker.  He would require further 
training to assume a sedentary job.  Both the veteran's right 
knee pain with severe loss of range of motion, and back pain 
with mild limitation of motion, were raised as disabilities.  
The veteran is neither service-connected for his right knee 
nor back disabilities.  

After a total review of the record, the veteran's service-
connected disabilities alone do not prevent him from 
obtaining substantially gainful employment.  One examiner 
stated that the veteran's calluses do not interfere with his 
activities and his right hand laceration does not interfere 
with his grip, sensation,  reflexes.  Another examiner stated 
that the veteran's right hand and his bilateral calluses have 
a great deal of impact on his ability to work in a tool and 
die job, and that he would require further training to assume 
a sedentary job. Although his right hand and bilateral 
calluses may somewhat affect his profession as a tool and die 
maker, they do not prevent him from other employment, which 
may be substantially gainful in nature.  The veteran has 
completed high school and has some college education.  He is 
able to do sedentary employment, and his complaints of 
bilateral knees, and his left ankle disabilities, are not 
service-connected, and can not be considered for TDIU.  The 
evidence of record does not show that the veteran's service-
connected disabilities alone, prevent the veteran from 
obtaining all forms of substantially gainful employment.  
Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  38 C.F.R. § 4.16 (2007).


ORDER

Compensation under 38 U.S.C.A. § 1151 for an additional right 
knee disability is denied.

A TDIU is denied. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


